tax_exempt_and_government_entities_division index no department of the treasury internal_revenue_service washington d c oct ae cpfat legend group b employees 0cceees statute a cece ccceseceeeeeeesaees statute boo cee ccccccececcecceees dear this is in response to a letter dated date submitted on your behalf by your authorized representative in which you requested a ruling under sec_414 of the internal_revenue_code code the following facts and representations were submitted in connection with your request pursuant to state s law city a has been a participating local district in plan x since under state s law membership in plan x is compulsory for all group b employees of city a except certain elected and appointed officials for group b employees of city a participating in plan x city a is required to make contributions on behalf of such employees to plan x each group b employee of city a who participates in plan x is required to contribute percent of his or her compensation to plan x you represent that such contributions are required by state s statute to be picked up by city a such that these contributions are treated as employer contributions under sec_414 of the code you further represent that group b employees of city a do not have the ability under state s statute to elect to receive the picked up contributions directly plan xis a defined_benefit_plan maintained by state s which is intended to be a plan as described in sec_401 of the code in addition to being a participating local district in plan x city a is the sponsor of plan y a defined contribution money purchase plan as originally adopted by order of the city council of city a plan y became effective on date plan y was adopted in by city a because under a ruling by state s officials participation in plan x became optional for department heads and other appointed officials plan y was amended and restated in by city a because of a change in state s law that allowed any city a employee who was not covered by a collective bargaining agreement to choose between participation in plan x and participation in a qualified_plan such as plan y sponsored by a participating local district such as city a plan y was further amended in based on a change in state s law that permits all group b employees of city a including those covered by a collective bargaining agreement to choose to participate in plan x or plan y statute b provides the authority pursuant to which city a provides plan y for its employees you represent that city a has never applied for a determination_letter with respect to plan y you further represent that plan y is and has intended to be a qualified_plan under sec_401 of the code and its trust tax exempt under sec_501 a as mentioned earlier city a adopted plan y in and amended it in in order to provide an alternative to participation in plan x for those of its group b employees for whom participation in plan x became optional under the terms of plan y city a has been obligated to make the same contribution to plan y as a percentage of compensation as if the employee were covered under the social_security act further group b employees of city a who participate in plan y are required to contribute percent of his or her compensation to pan y which is the same as the group b employee's required_contribution rate in plan x plan y provides that city a elects to pick up the mandatory required group b employee contributions prior to state s law did not allow an employee of a participating local district who was required to participate in plan x to opt_out of plan x in order to participate in an alternative plan offered by the participating local district under statute a an employee of a participating local district now has the ability to move back and forth within limits between plan x and an alternative plan offered by the participating local district employer an employee of a participating local district must elect to participate in plan x or as it specifically applies to group b employees plan y group b employees for example are not able to elect to not participate in either plan and thereby receive directly as additional compensation the participating local district's contributions in july the city council of city a also provided that any group b employee's choice to enter plan y shall be irrevocable a group b employee of city a desires to take advantage of the ability to city a wishes to move back and forth between plan x and plan y as contemplated by statute a the current terms of plan y do not allow group b employees to revoke their decision to participate in plan y in order to participate in plan x amend plan y in order to provide its group b employees with the ability to take advantage of the flexibility that state s law now provides with respect to their decision to participate in either plan x or plan y election all future group b employee contributions shall be made to the plan as elected by the employee as proposed the amendment provides that if a group b employee elects to opt_out of plan y to participate in plan x plan y will make a direct plan-to-plan transfer of the employee's benefit under plan y to plan x similarly when a group b employee who participates in plan x elects to participate in plan y plan x will make a direct plan-to-plan transfer of the group b employee's accumulated_contributions in plan x to plan y group b employee be able to elect out of the pick up arrangement in either plan x or plan y city a will continue to pick up the group b employee's contributions whether the group b employee elects to participate in plan x or plan y in the event of such an at no time will a based on the above facts and representations you request the following ruling that the group b employee mandatory_contributions made to plan y which are designated as pick-up contributions pursuant to sec_414 of the code shall continue to be treated as employer contributions for federal_income_tax purposes in the event of an election by a group b employee in plan y to participate in plan x in lieu of participation in plan y as permitted by the amendment to plan y consistent with the requirements of state s law code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established bya state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the schoo district's picked up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to the picked up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revrul_81_35 and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in the instant case you have represented that mandatory group b employee contributions to both plans x and y are picked-up in accordance with the aforementioned authority as such the mere election by a group b employee to participate in plan x rather than plan y pursuant to statute a will not in and of itself cause the plan y pick-up arrangement to be other than an arrangement as described in sec_414 of the code therefore as to your ruling_request we conclude that the group b employee mandatory_contributions made to plan y which are designated as pick-up contributions pursuant to sec_414 of the code shall continue to be treated as employer contributions for federal_income_tax purposes in the event of an election by a group b employee in plan y to participate in plan x lieu of participation in plan y as permitted by the amendment to plan y consistent with the requirements of state s law in no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement under code sec_3121 these rulings are based on the assumption that plans x and y are qualified under sec_401 at all times relevant to the proposed transaction in addition this ruling expresses no opinion as to be validity of the pick-up arrangements of plan x and plan y under sec_414 of the code this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent should you have any questions please contact hhe ao sees toe kkk keke gy a rekn - t kkk kkk sincerely yours eigned sovce floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of ruling deleted copy of ruling notice cc cc
